UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1084


BARRY NELSON THOMAS, JR.,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00897-HEH)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Barry Nelson Thomas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry Nelson Thomas, Jr., appeals the district court’s

order    dismissing    his      civil     complaint         for    failure        to    state    a

claim,    pursuant    to    28       U.S.C.    § 1915(e)(2)(B)(ii)                (2006),      and

remanding    his    traffic      court        proceedings      to      state      court.        We

affirm in part, and dismiss in part for lack of jurisdiction.

            We      first        reject            Thomas’        challenge            to      the

constitutionality          of        § 1915(e)(2)(B)(ii).                   See        generally

Vanderberg v. Donaldson, 259 F.3d 1321, 1232-24 (11th Cir. 2001)

(holding    that    § 1915(e)(2)(B)(ii)              does    not       violate      the      Equal

Protection    Clause       because       it    is    “rationally         related         to    the

government’s legitimate interests in deterring meritless claims

and conserving judicial resources”).                    Accordingly, we affirm the

district court’s order to the extent that it dismissed Thomas’

complaint, which was filed in forma pauperis, for failure to

state a claim.

            In the same order, the district court found it lacked

jurisdiction over the Virginia traffic court case that Thomas

attempted    to    remove       to    federal       court,    see      28    U.S.C.         § 1441

(2006),    and     remanded      those    proceedings             to   the     state        court.

Because the district court remanded the case on grounds provided

for in 28 U.S.C. § 1447(c) (2006) (defects in removal procedure

or lack of subject matter jurisdiction), the remand order is not

appealable    under    28       U.S.C.    §     1447(d)      (2006).           We      therefore

                                               2
dismiss   the    appeal    in     part       for   lack    of     subject      matter

jurisdiction.      See    28    U.S.C. § 1447(c),         (d);    Quackenbush      v.

Allstate Ins. Co., 517 U.S. 706, 711-12 (1996); Ellenburg v.

Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008).

We   dispense   with   oral     argument      because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                         3